UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4638



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOSE DEMOND ROBINSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:03-cr-00616-HMH)


Submitted:   January 18, 2008          Decided:     February 14, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Isaac
Louis Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            We previously affirmed the convictions of Carlose Demond

Robinson on various narcotics and firearms charges.                However, we

vacated    Robinson’s       960-month    sentence     and     remanded       for

resentencing.     United States v. Robinson, 221 Fed. Appx. 236, 2007

WL 869159 (4th Cir. 2007) (unpublished).             At resentencing, the

district court again imposed a 960-month sentence.             Robinson now

appeals.    His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), alleging that the district court

should have imposed a variance sentence but stating that there are

no meritorious issues for appeal.             Robinson has filed a pro se

supplemental     brief     raising   additional     issues.        Finding   no

reversible error, we affirm.

            In his earlier appeal, Robinson claimed that his sentence

violated the Sixth Amendment because it was improperly enhanced

under U.S. Sentencing Guidelines Manual §§ 4B1.1, 4B1.4 (2003). We

rejected this claim, finding it foreclosed by Shepard v. United

States, 544 U.S. 13, 20 (2005).              We agreed, however, that the

district court violated United States v. Booker, 543 U.S. 220

(2005),    by   treating    the   sentencing    guidelines    as    mandatory.

Because the district court did not indicate how it would have

sentenced Robinson under an advisory guidelines scheme, we vacated

the sentence and remanded for resentencing.




                                     - 2 -
            At resentencing, the district court clearly treated the

guidelines as advisory.       The court also considered the factors set

forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).                 Robinson

moved for a variance, contending that a seventy-year sentence would

be appropriate in light of his age and the § 3553(a) factors.                 The

district court denied the motion, finding that a sentence within

the advisory guideline range of 960 months to life was appropriate.

 The court then sentenced Robinson to 960 months in prison.

            In his pro se brief, Robinson asserts that he was wrongly

convicted.      He also contests the enhancement of his sentence under

USSG    §§ 4B1.1, 4B1.4 and the calculation of the amount of drugs

for which he was responsible.         Consideration of these arguments is

prohibited by the mandate rule, which “forecloses relitigation of

issues expressly or impliedly decided by the appellate court” as

well as “issues decided by the district court but foregone on

appeal.”    See United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).

            In the Anders brief, counsel contends that the district

court   erred    when   it   denied   the     motion   to   impose   a   variance

sentence.    We review a post-Booker sentence to determine if it is

“within the statutorily prescribed range and reasonable.”                 United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                     “[A]

sentence within the properly calculated Guidelines range . . . is

presumptively reasonable.”        United States v. Green, 436 F.3d 449,

455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).


                                      - 3 -
          Here, Robinson’s sentence falls within the applicable

statutory range and the correctly calculated advisory guideline

range and is presumptively reasonable.         We conclude that Robinson

failed to rebut this presumption by showing that his sentence is

unreasonable when measured against the § 3553(a) factors.                  See

United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

The district court accordingly did not err when it denied the

motion for a variance.

          We have examined the entire record in this case in

accordance    with   the   requirements   of   Anders,   and   we   find   no

meritorious issues for appeal. Accordingly, we affirm. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, counsel

may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served on

the client.    We deny the motion for substitution of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 4 -